Case: 4:18-cr-00279-AGF Doc. #: 203 Filed: 10/01/19 Page: 1 of 3 PageID #: 1596



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
      Plaintiff,                                   )
                                                   )
 v.                                                )    No. 4:18 CR 279 AGF NAB
                                                   )
 BRIJ R. VAID and DONNA A. WALDO,                  )
                                                   )
      Defendants.                                  )

        UNITED STATES’ RESPONSE TO DEFENDANTS’ MOTION IN LIMINE
      TO EXCLUDE REFERENCE TO OR EVIDENCE ABOUT TIMOTHY MANUEL

         Plaintiff, the United States of America, responds to Defendants’ Motion In Limine to

Exclude [any] Reference to or Evidence About Dr. Timothy Manuel (Docket #188), and

respectfully requests that the Court deny the motion.

         In this motion, defendants object to the admission of any reference to Dr. Timothy

Manuel’s recent felony drug trafficking conviction in Ohio as irrelevant and unfairly prejudicial.

         Defendants’ motion is not clear regarding exactly what it seeks to exclude from evidence

at trial. If defendants’ motion is narrow, and just seeks to prevent the Government from

admitting Dr. Manuel’s felony plea agreement from Ohio or his Missouri license disciplinary

Order as exhibits, then the Court should deny the motion without prejudice. The Government

agrees that it will not seek to admit Dr. Manuel’s plea agreement or Disciplinary Order into

evidence during trial without first advising the Court and defense counsel outside the presence of

the jury.

         If defendants’ motion is more broadly drawn, and seeks to exclude any reference at all to

Dr. Manuel at all during the entire trial, then the motion should be denied. Certainly, if either

party called Dr. Manuel as a witness, then his credibility could be impeached with his recent
Case: 4:18-cr-00279-AGF Doc. #: 203 Filed: 10/01/19 Page: 2 of 3 PageID #: 1597



felony conviction. Fed. R. Evid. 608-9. A party can choose to impeach the credibility of its own

witness under Fed. R. Evid. 607, and the Government could choose to do so here with the plea

agreement to explain why he is now in custody and no longer working with defendants.

       As just one example of what kind of relevant and admissible testimony that Dr. Manuel

would be able to provide, based on his personal knowledge, he can testify whether or not Dr.

Vaid and Ms. Waldo had a habit or routine practice of using Dr. Vaid’s provider number when

billing for services that were actually provided by other providers (e.g. by Ms. Waldo or Dr.

Manuel). Fed. R. Evid. 406, 602; United States v. Lutrell, 612 F.2d 396 (8th Cir. 1980) (proof

that taxpayer had habit of not filing tax returns admissible in tax prosecution).

       Further, Dr. Manuel could testify whether Dr. Vaid and Ms. Waldo had a habit or routine

practice of using pre-signed prescriptions for controlled substances with their patients. Habit

evidence under Rule 406 may be probative of “the regular practice of meeting a particular kind

of situation with a specific type of conduct, such as the habit of going down a particular stairway

two stairs at a time, or of giving the hand-signal for a left turn....” Fed.R.Evid. 406, advisory

committee's note (quoting McCormick, Evidence § 195 at 826). “Courts are inclined to leniency

when it comes to evidence of routine business practice.” Fritchie v. Alumax, Inc., 931 F. Supp.

662, 666 (D. Neb. 1996) citing 2 Jack Weinstein & Margaret Berger, Weinstein's Evidence §

406[03]. On this record, defendants’ motion fails to establish that any evidence regarding Dr.

Manuel is inadmissible.




                                                  2
Case: 4:18-cr-00279-AGF Doc. #: 203 Filed: 10/01/19 Page: 3 of 3 PageID #: 1598



       WHEREFORE, for all of the foregoing reasons, the United States respectfully requests

that the Court deny Defendants’ Motion In Limine to Exclude [any] Reference to or Evidence

About Dr. Timothy Manuel (Docket #188), and grant such other and further relief that the Court

deems just and proper.

                                      Respectfully submitted,

                                      JENNIFER WINFIELD
                                      Attorney for the United States,
                                      Acting Under Authority
                                      Conferred By 28 U.S.C. § 515

                                      __/s/ Andrew J. Lay #39937MO ___
                                      Andrew J. Lay
                                      Assistant United States Attorney
                                      111 South 10th Street, Room 20.333
                                      St. Louis, Missouri 63102
                                      (314) 539-2200




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 1, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by either operation of the Court’s electronic filing system or
electronic mail and first class mail, postage prepaid, upon the following:

       counsel for defendants

                                              /s/ AUSA Andrew J. Lay




                                                 3
